Name: Commission Directive 89/220/EEC of 7 March 1989 amending Council Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel, to take account of the introduction of the combined nomenclature
 Type: Directive
 Subject Matter: taxation;  tariff policy;  organisation of transport
 Date Published: 1989-04-05

 Avis juridique important|31989L0220Commission Directive 89/220/EEC of 7 March 1989 amending Council Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel, to take account of the introduction of the combined nomenclature Official Journal L 092 , 05/04/1989 P. 0015 - 0015 Finnish special edition: Chapter 9 Volume 2 P. 0013 Swedish special edition: Chapter 9 Volume 2 P. 0013 *****COMMISSION DIRECTIVE of 7 March 1989 amending Council Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel, to take account of the introduction of the combined nomenclature (89/220/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 15 thereof, Whereas the classification of the goods listed in Article 5 (6) of Council Directive 69/169/EEC (3), as last amended by Directive 88/664/EEC (4), is based on the use of the nomenclature of the Customs Cooperation Council; Whereas the Customs Cooperation Council approved the International Convention on the Harmonized Commodity Description and Coding System (hereinafter referred to as the 'HS'); whereas that Convention was approved by the Council by Decision 87/369/EEC (5) and has been applied since 1 January 1988; whereas a combined nomenclature has accordingly been established to give effect to the HS within the European Economic Community; whereas the reference in Article 5 (6) of Directive 69/169/EEC should therefore be to the said combined nomenclature; Whereas adapting Directive 69/169/EEC to the combined nomenclature consequently involves a purely technical amendment which in no way alters the scope of the said Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 5 (6) of Directive 69/169/EEC the reference to heading Nos 71.07 and 71.08 of the Common Customs Tariff is hereby replaced by a reference to CN codes 7108 and 7109. Article 2 Member States shall bring into force the measures necessary to comply with this Directive not later than 1 July 1989. They shall inform the Commission thereof immediately. Article 3 This Directive is addressed to the Member States. Done at Brussels, 7 March 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. (3) OJ No L 133, 4. 6. 1969, p. 6. (4) OJ No L 382, 31. 12. 1988, p. 41. (5) OJ No L 198, 20. 7. 1987, p. 1.